Candler, Justice.
Alleging a continuing trespass upon his land and resultant injury to him, Garland sued Green in the Superior Court of DeKalb County, and prayed for an injunction and damages. The defendant by his answer denied the substantial allegations of the petition, and by cross-action alleged that the land described in the petition belonged to him, and that the plaintiff had wrongfully entered upon it, and, in consequence of the trespass, had injured and damaged him in a stated amount. He likewise prayed for an injunction and for damages. As the record shows, the real controversy between the parties is one respecting location of the boundary line between their adjacent lands, neither disputing the other’s title for his respective tract. The jury found that the dividing line was at the place contended for by the defendant, and that neither party should recover damages from the other. A decree was accordingly entered. The plaintiff moved for a new trial on the general grounds only, and the exception is to a judgment overruling his motion. Held:
There is no merit in the contention that.the judge erred in overruling *425the motion for new trial; and this is true since no error of law is complained of and the verdict is amply supported by evidence. See Millwood v. Lawrence, 132 Ga. 344 (63 S. E. 1121); Lovett v. Pope, 190 Ga. 767 (10 S. E. 2d, 754); and Code, § 70-202.
No. 18008.
Argued October 15, 1952
Decided November 13, 1952.
J. Robin Harris, for plaintiff in error.
Cullen M. Ward and Alex McLennan, contra.

Judgment affirmed.


All the Justices concur.